                                          Case 5:19-cv-01811-BLF Document 105 Filed 12/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     MONIA WILLIAMS, individually and as                Case No. 19-cv-01811-BLF
                                         Guardian ad Litem for minors L.S. and Q.S.,
                                   9
                                                        Plaintiffs,                         ORDER DENYING EX PARTE
                                  10                                                        PETITION FOR APPROVAL OF
                                                 v.                                         MINORS’ COMPROMISE
                                  11
                                         COUNTY OF MONTEREY, et al.,                        [Re: ECF 102]
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Monia Williams (“Williams”), individually and as Guardian ad Litem for her two
                                  16   minor children, Plaintiffs L.S. and Q.S., filed this action against the County of Monterey, the City
                                  17   of Salinas, and individual social workers and police officers following the removal of L.S. and
                                  18   Q.S. from Williams’ care. Plaintiffs have reached a settlement with two defendants, Josefina
                                  19   Duran and Marcos Estrada, in the total amount of $40,000. Before the Court is Plaintiffs’ Ex
                                  20   Parte Petition for Approval of Minors’ Compromise, which is unopposed by Defendants Duran
                                  21   and Marcos. See Petition, ECF 102; Notice of Non-Opposition, ECF 103. The petition is
                                  22   DENIED for the reasons discussed below.
                                  23          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to
                                  24   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181
                                  25   (9th Cir. 2011). “In the context of proposed settlements in suits involving minor plaintiffs, this
                                  26   special duty requires a district court to conduct its own inquiry to determine whether the
                                  27   settlement serves the best interests of the minor.” Id. (quotation marks and citation omitted). The
                                  28   district court’s inquiry is limited to considering “whether the net recovery of each minor plaintiff
                                          Case 5:19-cv-01811-BLF Document 105 Filed 12/14/20 Page 2 of 3




                                   1   is fair and reasonable, without regard to the amount received by adult co-plaintiffs and what they

                                   2   have agreed to pay plaintiffs’ counsel.” Id. at 1182.

                                   3           Upon concluding that a minor’s net recovery is fair and reasonable, district courts within

                                   4   the Ninth Circuit commonly order that such funds be deposited into a blocked account for the

                                   5   minor’s benefit. See, e.g. Lily v. Cooper, No. 19-cv-745-DMS (AGS), 2020 WL 5742933, at *4

                                   6   (S.D. Cal. Sept. 25, 2020) (“Counsel shall, within 45 days after approval of the minors’

                                   7   compromise, file with the Clerk of Court proof of deposit of funds payable for the minors’ benefit

                                   8   into blocked accounts as required by this Order.”); Estate of Sauceda v. City of N. Las Vegas, No.

                                   9   2:11-cv-02116-GMN-NJK, 2020 WL 2105017, at *1 (D. Nev. Apr. 30, 2020) (approving minor’s

                                  10   compromise and ordering that funds “shall be deposited into a blocked trust account with proof of

                                  11   such deposit provided to the Court within 60 days of this Order”); S.V. by & through Valencia v.

                                  12   Delano Union Elementary Sch. Dist., No. 1:17-cv-00780-LJO-JLT, 2019 WL 2635949, at *3
Northern District of California
 United States District Court




                                  13   (E.D. Cal. June 27, 2019), report and recommendation adopted, No. 1:17-cv-00780-LJO-JLT,

                                  14   2019 WL 3253969 (E.D. Cal. July 19, 2019) (“The money will be deposited in a blocked account

                                  15   for the child’s benefit.”).

                                  16           In the present case, Defendants Duran and Estrada have agreed to pay $40,000 to settle

                                  17   Plaintiffs’ claims against them. Plaintiffs propose that the funds be transmitted to Plaintiffs’

                                  18   counsel for distribution as follows:

                                  19           Reimbursement to Plaintiffs’ counsel for costs incurred:      $9,451.47

                                  20           Payment to Plaintiffs’ counsel for attorneys’ fees incurred: $12,274.26

                                  21           Ms. Williams’ recovery:                                       $6,272.27

                                  22           L.S.’s recovery:                                              $6,000

                                  23           Q.S.’s recovery:                                              $6,000

                                  24           The Court finds this proposed distribution to be fair and reasonable. Had Plaintiffs

                                  25   indicated that the $6,000 allotted to L.S. and the $6,000 allotted to Q.S. would be deposited into

                                  26   blocked accounts for the minors’ benefit, the Court would have no difficulty in approving the

                                  27   minors’ compromise. Plaintiffs acknowledge that such a course would be the norm, stating that

                                  28   “[t]he placement of the minors’ proceeds of suit must by California law be into either a blocked
                                                                                         2
                                           Case 5:19-cv-01811-BLF Document 105 Filed 12/14/20 Page 3 of 3




                                   1   financial account or similarly secured investment vehicle to be held until at least the minors

                                   2   achieving the age of eighteen (18) years.” Petition at 2, ECF 102.

                                   3          Plaintiffs nonetheless request that $2,500 be deducted from each minor’s settlement

                                   4   proceeds and paid to Plaintiffs’ counsel to cover future litigation costs.1 See Petition at 2-3, ECF

                                   5   102. Plaintiffs ask that only $3,500 of each minor’s $6,000 in settlement proceeds be placed in a

                                   6   blocked account for the minor’s benefit. See id. Plaintiffs have not cited, and the Court has not

                                   7   discovered, any case in which a minor’s settlement proceeds were retained by the minor’s counsel

                                   8   to cover future litigation costs rather than being deposited into a blocked account for the minor’s

                                   9   benefit. Accordingly, Plaintiffs’ Ex Parte Petition for Approval of Minors’ Compromise is

                                  10   DENIED.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 14, 2020

                                  14                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       1
                                        Plaintiffs also request that $3,272.27 be deducted from Ms. Williams’ settlement proceeds and
                                       paid to Plaintiffs’ counsel for future litigation costs.
                                                                                           3
